Citation Nr: 1112881	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to death benefits from the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying service from November 1951 to January 1952 and from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2006, the RO denied service-connection for the cause of the Veteran's death and dependents educational assistance.  The issue was listed as service-connection for the cause of the Veteran's death in the March 2008 statement of the case and the March 2009 supplemental statement of the case.  However, review of the file shows that the appellant was previously denied benefits because she was not found to be the Veteran's surviving spouse.  Since surviving spouse status is a threshold requirement for any death benefits, the Board must address the issue as whether new and material evidence has been received to reopen a claim of entitlement to death benefits from VA.  The issue was properly stated in July 2010 and February 2011 supplemental statements of the case.  

In December 2009, the Board directed that the agency of original jurisdiction (AOJ) should notify the appellant that: (1) benefits were previously denied because she was not found to be the Veteran's surviving spouse; and (2) what new and material evidence is needed to show that she qualifies as the Veteran's surviving spouse.  The actions taken by the AOJ did not comply with this request.  

The case was returned to the Board and in November 2010, the Board again remanded the case to provide the appellant notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and the holding of the United States Court of Appeals for Veterans Claims in Kent v. Nicholson, 20 Vet. App. 1 (2006).  This time, the AOJ fully complied.  The appellant was told that her claim had previously been denied.  She was notified of the evidence required to reopen the claim and to establish entitlement to the underlying benefit sought.  She did not respond.  The AOJ readjudicated the case with a supplemental statement of the case in February 2011.  In as much as the development requested by the Board has been accomplished, we now proceed with our review of the appeal.  


FINDINGS OF FACT

1.  In October 1988, the RO denied death benefits because the evidence showed that the Veteran and the appellant were divorced and not living together for many years before his death.  She was notified and did not perfect an appeal.  

2.  The evidence received since the October 1988 RO decision shows the Veteran's statements as to divorce from the appellant were not true.  

3.  The evidence of record in October 1988 did not explain the Veteran's separation from the appellant.  

4.  The evidence received since the October 1988 RO decision still does not explain the Veteran's separation from the appellant.  


CONCLUSION OF LAW

1.  The October 1988 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Evidence received since the RO's 1988 decision is not new and material and the appellant's claim that she is the Veteran's surviving spouse for the purpose of VA death benefits is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

A notice that fully complied with the requirements of the VCAA was sent to the claimant in December 2010.  This letter told her the information and evidence that is necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, she was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in February 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Criteria

Death Pension can be paid to a surviving spouse.  See 38 U.S.C.A. § 1541 (West 2002).  

(a) Spouse. "Spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of Sec. 3.1(j).  
(b) Surviving spouse. Except as provided in Sec. 3.52, "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of Sec. 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) Except as provided in Sec. 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (2010).  

Discussion

The file contains a Certificate of Marriage showing that the Veteran married the appellant in May 1955.  

When he filed a claim for pension, in January 1964, the Veteran reported that he had divorced the appellant in 1957 in Russell County, Alabama and that he married M. M. in 1960.  The Veteran certified that this statement was true and correct to the best of his knowledge and belief.  

In June 1986, the Veteran again filed a claim for pension benefits.  He listed an address in Washington, D.C.  The form contained two lines for marriages.  He reported that he had divorced the appellant in June 1954 in Columbus, Georgia.  On the second line, he stated that he had married B. K. in June 1981 and divorced her in Washington, D.C., in April 1985.  The Veteran certified that this statement was true and correct to the best of his knowledge and belief.  

The earliest death certificate of record shows the Veteran died in January 1987, in Washington, D.C.  His next-of-kin was not listed.  

The appellant's initial claim for benefits was received in May 1988 from an address in Georgia.  She alleged that she was married to the Veteran in May 1955 and that the marriage ended with his death in January 1987.  

In August 1988, a VARO notified the appellant that because the Veteran had reported that he had divorced her and that he had remarried, she would have to furnish copies of divorce decrees or death certificates ending the marriages to M.M and B.K., as well as evidence that she had resumed living together with the Veteran as husband and wife following the termination of the other marriages.  She was advised of specific information to include in her statement.  She was asked for specific details about her separation from the Veteran.  The appellant did not respond.  

In October 1988, the VARO wrote to the appellant.  The VARO recited the requested information needed to support her claim.  It pointed out that the information had not been received and, therefore, the claim was disallowed.   

In June 1989, the appellant wrote that she and the Veteran were married in May 1955 and that they were never divorced.  She did not know anything about the other two women listed.  She asserted that she was still his legal wife and had no further documentation.  She stated that she wanted to appeal.  In July 1989, the VARO told her that her letter was not being accepted as a notice of disagreement and restated its request for documentation.  

In July 2005, the RO received another claim for death benefits accompanied by a copy of a marriage certificate dated in September 1997 and showing marriage in May 1955 and another copy of the death certificate, this one listing the appellant as surviving spouse.  

In February 2009, the RO received certifications from the jurisdictions where the Veteran had stated he divorced the appellant.  The Circuit Court for Russell County, Alabama certified that records from 1940 to the present had been searched and there was no record of a divorce between the Veteran and the appellant.  The clerk of the Superior Court for Muscogee County (Columbus, Georgia) certified that the civil records from 1950 to 2009 had been searched and they were unable to find any case involving the Veteran and the appellant.   

Conclusion

The appellant has stated that there was no divorce.  The Veteran gave two different dates and locations for his divorce from the appellant and both jurisdictions have certified that they have no record of a divorce.  Thus, resolving reasonable doubt in the appellant's favor, the Board finds that the new evidence from the courts establishes that there was no divorce.  However, there is a second prong on which evidence is required.  

To qualify as a surviving spouse for the purpose of VA benefits, the claimant must have lived with the Veteran continuously from the date of marriage to the date of his death except where there are certain circumstances surrounding a separation.  38 C.F.R. § 3.50(b) (2010).  When the Veteran filed a claim in 1964 he did not list the appellant as a dependent.  When he filed a claim in 1986 he did not list her as a dependent.  When he filed the claim in 1986 and when he died in 1987, he had a Washington, D.C. address, while the appellant lived in Georgia.  These facts raise a question as to whether the appellant lived with the Veteran continuously from the date of marriage to the date of his death 

In August 1988, the RO asked the appellant for details surrounding her separation from the Veteran.  She merely responded that she and the Veteran were still married and did not provide any evidence regarding her separation from the Veteran.  The RO subsequently denied the claim.  

Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to reopen and consider a previously denied claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the appellant has submitted new and material evidence to reopen her claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, the appellant has submitted new and material evidence on the divorce claimed by the Veteran.  However, the evidence as to the divorce only addresses one element required to establish the appellant's status as surviving spouse.  By itself, such evidence does not raise a reasonable possibility of substantiating the claim.  When the claim was previously denied, there was no evidence as to the second element, the circumstances surrounding the separation.  Despite the RO's repeated requests, including the December 2010 request, there is still no explanation of the circumstances surrounding the separation.  Consequently, the Board must conclude that VA has not received new and material evidence to reopen the claim that the appellant is the Veteran's surviving spouse for the purpose of VA benefits.  


ORDER

Since new and material evidence has not been received, the appeal to reopen a claim of entitlement to death benefits from VA is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


